                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 MARIO PEARSON,

                          Petitioner,
                                                     Case No. 20-CV-1045-JPS
 v.

 ERNELL LUCAS,
                                                                     ORDER
                          Respondent.


        On July 10, 2020, petitioner Mario Pearson (“Petitioner”) filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Docket

#1). He is currently being held as a pre-trial detainee. Petitioner alleges that

he has suffered a violation of his right to a speedy trial in violation of the

Sixth Amendment, an unconstitutional arrest in violation of the Fourth

Amendment, and an unconstitutional identification procedure in violation

of the Sixth Amendment. (Id. at 6). He acknowledges that he has not filed

an appeal or a grievance, or otherwise sought an administrative remedy.

(Id. at 2–3).

        Publicly available records confirm this. On July 30, 2019, a complaint

was filed in Milwaukee County charging Petitioner with one count of first-

degree reckless injury and one count of felony bail jumping. Milwaukee

County          Circuit   Court     Case   No.   2019CF3316      available    at

https://wcca.wicourts.gov. That same day, a warrant issued. Petitioner was

taken into custody on September 27, 2019. Proceedings moved towards trial

until December 13, 2019, when defense counsel informed the court that he

believed Petitioner was not competent to stand trial. The Court ordered

Petitioner to undergo a competency evaluation. On January 13, 2020, a



   Case 2:20-cv-01045-JPS Filed 10/21/20 Page 1 of 4 Document 2
second evaluation was ordered. On May 5, 2020, a contested competency

hearing was held, and the court determined that Petitioner was competent

to proceed. The case was scheduled for trial on August 24, 2020. At the final

pretrial hearing, however, Petitioner accepted the government’s final plea

offer. On August 18, 2020, a plea colloquy was held, during which

Petitioner pled guilty to the first charge. It appears that Petitioner has yet to

be sentenced. While the record in this case is long, it is also detailed. There

is no indication that Petitioner raised the issue of his allegedly

unconstitutional confinement in the Wisconsin state court proceeding.

       Section 2241 allows pre-trial detainees to challenge their continued

confinement. However, as the Seventh Circuit explains, Section 2241

petitions offer very limited avenues for relief:

               Federal courts must abstain from interfering with state
       court criminal proceedings involving important state
       interests, as long as the state court provides an opportunity to
       raise the federal claims and no “exceptional circumstances”
       exist. Stroman Realty, Inc., v. Martinez, 505 F.3d 658, 662 (7th
       Cir. 2007). See also [Younger v. Harris, 401 U.S. 37, 43 (1971)].
       Relief for state pretrial detainees through a federal petition for
       a writ of habeas corpus is generally limited to speedy trial and
       double jeopardy claims, and only after the petitioner has
       exhausted state-court remedies.

Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009) (emphasis added);

Tran v. Bartow, 210 F. App’x 538, 540 (7th Cir. 2006). While Petitioner has

alleged a violation of his right to a speedy trial, it does not appear that he

has exhausted his state court remedies. A district court may not address the

merits of the constitutional claims raised in a federal habeas petition “unless

the state courts have had a full and fair opportunity to review them.” Farrell

v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly, a state prisoner is



                            Page 2 of 4
   Case 2:20-cv-01045-JPS Filed 10/21/20 Page 2 of 4 Document 2
required to exhaust the remedies available in state court before a district

court will consider the merits of a federal habeas petition. 28 U.S.C. §

2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001) (if

petitioner “either failed to exhaust all available state remedies or raise all

claims before the state courts, his petition must be denied without

considering its merits.”). A petitioner exhausts his constitutional claim

when he presents it to the highest state court for a ruling on the merits.

Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v. Connor,

404 U.S. 270, 275 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004)).

Once the state’s highest court has had a full and fair opportunity to pass

upon the merits of the claim, a prisoner is not required to present it again

to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Here, there is no evidence that Petitioner sought review of his

allegedly unconstitutional confinement from the highest court in

Wisconsin. On these grounds alone, this Court must deny the petition.

       Rule 1(b) of the Rules Governing 2254 Cases provides that a “district

court may apply any or all of these rules to a habeas corpus petition not

covered by Rule 1(a)” i.e., Section 2254 petitions. Therefore, the Court will

apply these rules to this Section 2241 case to determine whether to issue a

certificate of appealability. Under Rule 11(a) of the Rules Governing Section

2254 Cases, “the district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” To

obtain a certificate of appealability under 28 U.S.C. § 2253(c)(2), Petitioner

must make a “substantial showing of the denial of a constitutional right”

by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve


                            Page 3 of 4
   Case 2:20-cv-01045-JPS Filed 10/21/20 Page 3 of 4 Document 2
encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal citations omitted). No reasonable jurists could debate

whether this Court’s procedural ruling was correct. As a consequence, the

Court is compelled to deny a certificate of appealability as to Petitioner’s

petition.

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Docket #1) be and the same is hereby

DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for failure to exhaust; and

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 21st day of October, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                            Page 4 of 4
   Case 2:20-cv-01045-JPS Filed 10/21/20 Page 4 of 4 Document 2
